Citation Nr: 0404725	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-07 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Abraham, Law Clerk







REMAND

The veteran had active service in the United States Army from 
January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2001, which denied service connection for hepatitis 
C. 

For the reasons given below, this claim is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  

The Board concludes VA has a further duty to assist the 
veteran in developing this claim under 38 C.F.R. 
§ 3.159(c)(4) by providing a medical examination.  Hepatitis 
C is a viral infection that is blood-borne.  It can be 
transmitted via blood transfusions, IV drug use, illegal drug 
use (cocaine), etc.  There is no evidence in the record which 
details any surgical or transfusion procedures performed on 
the veteran during his term of service.  The veteran has also 
denied IV drug use.  

The veteran's representative submitted recent studies 
suggesting that jet injectors used in the field are capable 
of transmitting blood-borne pathogens.  The veteran has 
alleged that he received various injections while in combat 
zones in unsanitary environments.  Based on his allegations 
and the studies submitted by his representative, medical 
examination is needed to better ascertain the likely cause of 
his current condition.  

Accordingly, this claim is remanded for the following:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Miami for 
treatment for hepatitis from 2001 to the 
present.  Continue to request these VA 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for a VA examination.  Provide the claims 
file to the examiner for review.  The 
examiner should elicit a detailed history 
from the veteran concerning any and all 
risk factors for contracting hepatitis C, 
to include information about past drug 
use.

Then, after reviewing the file, to 
include the studies submitted by the 
veteran's representative in April 2003, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that the veteran's current 
hepatitis C is related to an in-service 
risk factor.  

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), have 
been completed, readjudicate the claim.  
If any such action does not resolve this 
claim, issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  This claim 
must be afforded expeditious treatment.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claim.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



